Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


Nos. 04-1353
     04-1572
     04-2504
                              UNITED STATES,

                                 Appellee,

                                      v.

                       FAZAL UR RAHEMAN-FAZAL,

                         Defendant, Appellant.


          APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Patti B. Saris, U.S. District Judge]


                                   Before

                         Selya, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.



     Fazal Raheman on brief pro se.
     Michael J. Sullivan, United States Attorney and John T.
McNeil, Assistant U.S. Attorney on brief for appellee.



                               May 11, 2005
              Per Curiam.    We have reviewed carefully the record in

this   case    and   the   submissions    of   the   parties.    We   reject

appellant's arguments, and we affirm the amended judgments and

the decision revoking supervised release. We allow the motion of

D.P. Lalwani to file amicus curiae brief.              We deny appellant's

motion to strike irrelevant pleadings.

              Appellant Fazal Raheman ("Raheman") did not develop any

of his current arguments below, so they are forfeited, and we

review only for plain error.         United States v. Olano, 507 U.S.

725, 731-32 (1993).        Under any standard of review, however, they

would fail. To the extent Raheman argues that the federal courts

somehow have been divested of jurisdiction, the argument is

specious.      Raheman has been convicted of a federal crime, and

that conviction was affirmed.        See United States v. Raheman, 355

F.3d 40 (1st Cir. 2004) ("Raheman I").            The federal courts have

ongoing jurisdiction over violations of supervised release.               To

the extent Raheman is saying his acts did not constitute a

federal crime in the first place, the time for making such an

argument is long past; and in any event, the argument was

rejected by this court in Raheman's first appeal.             See id. at 46-

49.    It still is without merit.

              Raheman's attacks on the Massachusetts state court's

jurisdiction     are   out   of   place   here;   he   must   litigate   that

question in the Massachusetts state courts. The federal district

court simply ordered Raheman to comply with the outstanding
orders of the state courts by returning his children to this

country.     If he believes those orders are erroneous under state

law, he must take that up with the state court.    It was entirely

proper for the federal district court to impose that condition of

supervised release; and we so noted in Raheman I.     Raheman must

allow that process to go forward fairly; and he must not, in the

meantime, defy the order of that court to return the children

here for a determination on the custody question.     Having chosen

to defy that order (as well as the district court's order to

comply), he cannot be heard to complain that he might lose some

advantage he obtained by kidnaping the children in the first

place.

           We also reject Raheman's argument pursuant to Baltimore

City Department of Social Services v. Bouknight, 493 U.S. 549

(1990).    To the extent Bouknight does place some restriction on

the conditions of supervised release that may be imposed here

(and it is far from clear that it does), the Massachusetts family

court order was issued as part of a "noncriminal regulatory

regime," id. at 555-56, that is, the system by which custody

determinations are made in the state family courts.      Thus, the

Bouknight argument clearly fails.

           This has been a protracted and painful matter for all

concerned.    It began with Raheman's criminal act:   the kidnaping

of his own children.     He has been punished for his crime, and


                                -3-
that matter is closed.     But the American criminal justice system

offers more than punishment; it offers a convicted criminal a

chance   to    rehabilitate    himself.   In   order   to   rehabilitate

himself, he must do what he can to undo his crime.          Of course, in

a case like this, when young children are involved, the crime can

never be completely undone.         But at a minimum, the convicted

criminal in any case can abandon the fruits of his crime, that

is, the advantages he gained through his criminal act.             Here,

Raheman obtained an advantage by spiriting his children away from

their home to a foreign jurisdiction, where he obtained favorable

court orders under false pretenses.       He must undo that harm.     He

must return the children here and start over.

              The federal courts have no jurisdiction, ultimately, to

decide the best interests of these children or to determine their

custody arrangements.         But we have faith that the state court

here is competent to make such judgments, including a judgment as

to whether it is the appropriate court in which to decide the

substantive questions; that it will do so fairly; and that its

primary concern at all junctures will be the best interests of

the children.      We also have been impressed with the efforts of

the district court judge and the U.S. probation office involved

here.    Their goal is laudable:      they want the children reunited

with both parents.      We admonish all parties to move forward with

all due speed to achieve that goal.


                                    -4-
Affirmed.   See 1st Cir. R. 27(c).




                     -5-